DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaChapelle (20180306926).
Referring to claims 1, 11, and 19 LaChapelle shows a LIDAR system (see figure 8) for determining a location of an object by sampling a plurality of light pulses impinging on a receiver circuit (see figure 8 Ref 304) having a photodiode (see figure 11 Ref 502) coupled to an amplifier (see figure 11 Ref 510), the system comprising: 
a controller coupled to an output of the amplifier (see figure 11 note the output goes to the controller see paragraph 129 note the pulse-detection circuit Ref 504 operates as part of the receiver as shown in figure 2 Ref 304) and configured to, in response to a transmitted laser pulse: receive representations of the plurality of light pulses impinging on the photodiode (see figure 11 note the input light also see paragraph 7 for a series of transmitted pulses that are detected); determine a curve fit to 
Referring to claim 9, LaChapelle shows further comprising: an analog-to-digital converter (ADC) circuit coupled between the output of the amplifier and the controller, the ADC circuit configured to generate the representations of the plurality of light pulse impinging on the photodiode (see figure 11 note the TDC, also see paragraph 143 note the and ADC can be used in place of the TDC). 
Referring to claim 10, LaChapelle shows a plurality of photodiodes and a plurality of amplifiers, wherein each photodiode is coupled to a corresponding amplifier; and a plurality of ADC circuits coupled between the output of a corresponding amplifier and the controller, each ADC circuit configured to generate the representations of the plurality of light pulse impinging on the photodiode (see figure 11 also the ADC as shown in paragraph 143 along with figure 13 representing an array of detector elements). 


Allowable Subject Matter

Claims 2-8, 12-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645